Title: From George Washington to Major General William Heath, 17 July 1779
From: Washington, George
To: Heath, William


        
          Dr sir
          Stony point [N.Y.] July the 17th 1779
        
        I have been favoured with Your Two Letters of the 15th. I wrote you Yesterday upon the subject of your conduct and now inclose you a Copy, Lest my Letter should have miscarried. I have written to General Glover and commit the Letter to your care, which you will forward to him, if you have not already given him orders to join you with his Brigade, in consequence of my Letter of Yesterday. General Howe has directions to open a Battery as soon as possible against the Enemy’s Works on Verplanks point and to carry on matters as vigorously as he can for the reduction of the Garrison. When you arrive, as

the command will devolve upon You, you must make the Instructions to him the rule of your Action. I am Dr sir Yr Most Obedt sert
        
          Go: Washington
        
        
          P.S. if there should be occasion to send Genl Glover’s Letter—seal it—I will speak to the Commissary about the Wheat you mention.
        
      